DETAILED ACTION

Election/Restriction

This application contains claims directed to the following patentably distinct species:
(Examiner notes that a total of two elections are required, e.g. A-1 and B-3.)
A.	Type of Probe:
1.	FIGS. 4A-C are perspective, side, and end views, respectively, of an exemplary probe that may be included in a system such that shown in FIGS. 1-2.
2. 	FIGS. 13A and 13B are side and end vies of another exemplary embodiment of a probe including a single transmit antenna and a plurality of receive antennas to generate a three-dimensional model of a body region.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. The probe of Figs. 4A-C includes one or more antennas, whereas the probe of Figs. 13A-B includes a single transmit antenna on the proximal surface of a substrate and a plurality of receive antennas spaced apart from one another on the substrate. In addition, these species are not obvious variants of each other based on the current record.

B.	Type of Antenna Configuration (of the probe of Figs. 13A-B):
1.	FIG. 14A shows an alternative configuration of an antenna assembly that may be included in the probe of FIGS. 13A and 13B.
2.	FIG. 14B shows an alternative configuration of an antenna assembly that may be included in the probe of FIGS. 13A and 13B.


The species are independent or distinct because of the following mutually exclusive characteristics of such species. The embodiment of FIG. 14A includes a transmit antenna 132T located at the center of the substrate 132 and three orthogonally oriented receive antennas 132R positioned evenly around the transmit antenna 132T. Alternatively, as shown in FIG. 14B, a receive antenna 132R' may be mounted at the center with the transmit antenna 132T' with three additional receive antennas 132R' positioned evenly around the central antenna. In a further alternative, shown in FIG. 14C, the probe 120'' may include a transmit antenna 132T'' located at the center of the substrate 132 "and four orthogonally oriented receive antennas 132R" positioned evenly around the transmit antenna 132T. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic regarding Species A (probe type). Currently, claims 17-20 are generic regarding Species B (antenna configuration of species A-2).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; and/or the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/A.A./            Examiner, Art Unit 3793     
                                                                                                                                                                                       /SERKAN AKAR/Primary Examiner, Art Unit 3793